It is a distinct honour for me, on behalf of His Majesty’s Government, and the people of the Kingdom of Tonga, to address the United Nations General Assembly, for the first time, as Prime Minister. I thank the God Almighty for enabling us the opportunity to meet virtually in the midst of this global pandemic.
I warmly congratulate Your Excellency on the assumption of your presidency at this historical milestone, where the United Nations commemorate the 75th anniversary of its founding.
Tonga pledges our unwavering support towards the success of your term, and we welcome the theme for this session “The Future We Want, the UN We Need: Reaffirming our Collective Commitment to Multilateralism”.
Allow me to also pay tribute to your predecessor, His Excellency Mr. Tijjani MuhammadBande, in successfully spearheading the 74th session of the General Assembly during these unprecedented and most difficult times.
I applaud the oversight and dynamic leadership of His Excellency Mr. Antonio Guterres in safely navigating the operations of the United Nations in coordination with Member States in the fight against the pandemic.
Mr. President,
In the context of the defining health crisis of our time, Tonga stands in solidarity with all Member States, who have been affected by the deleterious impact of the global outbreak, resulting in the loss of precious lives and loved ones. I express our sincere sympathy and heartfelt condolences to those Member States.
While the virus has not arrived on our shores, Tonga is not immune to the overwhelming global challenges that beset us at this juncture. We have activated emergency measures to that effect while undertaking risk assessments and prioritizing the procurement of medical equipment to strengthen our health system preparedness and response.
In that connection, I express gratitude to all of our Development Partners and the international community for their generous financial and humanitarian assistance, in addition to logistical support, which have aptly facilitated Tonga’s response to remain vigilant amidst this global pandemic.
The economic impacts are affecting different sectors of our economy. According to the Asia Development Bank (ADB), Tonga will encounter a zero economic growth in 2020, however, the situation is astutely managed within, through activation of financial stimulus while priority is given to health-related activities. In regard to education, digital divide is made more evident by COVID-19, requiring accelerated solutions for the new norm of teaching via internet, radio and television considering thousands of students in Tonga that will be affected if education is disrupted by COVID-19 or a similar pandemic in the future.
Given the severity of the COVID-19 pandemic, the Pacific Island Forum Leaders invoked the Biketawa and Boe Declaration, pronouncing the pandemic a major crisis to our Pacific peoples and economies. The activation of this declaration has expedited assistance and cooperation between member countries as well as cooperation with the international community in response to the COVID-19, including facilitating the timely repatriation of our stranded Tongan people abroad.
Mr. President,
While Small Island Developing States, including Tonga, contribute to no more than one percent of global greenhouse gas emissions, it is unfortunate that we continue to bear the brunt of this climate injustice. As a result, the Pacific Island countries continue to be imperiled by many tropical cyclones of unprecedented magnitudes and destructive in nature. The most recent one was Tropical Cyclone Harold in April of this year which wreaked havoc on four Pacific Island nations, namely, Fiji, Solomon Islands, Vanuatu, and my own country, Tonga. This is while we grapple with the distressing effect of the COVID-19 outbreak.
Our Pacific Island Forum Leaders have consistently echoed the need for urgent climate action in their communique, every year, for at least the last 30 years. This year marks the fifth-year anniversary of the adoption of the Paris Agreement. And it is only befitting for us to capture this historic moment through reaffirming our commitment to achieving the goal of limiting global warming to 1.5°C. Tonga is currently reviewing its Nationally Determined Contributions (NDCs), and its Enhanced NDCs will be submitted to the United Nations Framework Convention on Climate Change (UNFCCC) Secretariat this year.
Though the 26th session of the Conference of the Parties (COP 26) to the UNFCCC that was to be held in Glasgow, United Kingdom, has been postponed to 2021, Tonga remains committed to prepare its Long-Term Low Emission Development Strategies (LT-LEDS) which will be communicated to the Secretariat of the UNFCCC at COP 26.
While 2020 is marked as the “Year of Delivery” for powering the sustainable development for our Kingdom through the attainment of 50 per cent Renewable Energy penetration, the project delays caused by the global pandemic, through the sudden halt to the market supply chains, has led to a major disruption on Tonga’s NDCs in the achievement of this target.
However, agreements have been signed for grant funding, by way of public private partnership and the fervent support of Development Partners, will continue to drive Tonga’s SDG7 and its objectives through the composition of innovative technologies such as Solar, Wind, Battery Energy Storage Systems coupled with the Network Rehabilitation and increase accessibility of electricity to the furthest most islands of Tonga.
Mr. President,
Tonga continues to recognize the importance of the ocean-climate nexus, and further continues to note with grave concern the detrimental impacts of climate change on our marine environment.
We endeavour to achieve SDG 14 through advancing our commitment to conserve and sustainably use the world’s ocean, seas and marine resources through measures taken to establish Special Management Areas (SMAs) initiatives, and the implementation of the Tonga Marine Spatial Planning Project. Government has approved the inclusion of a network of 30 per cent Marine Protected Areas (MPAs) for the Kingdom. Tonga progresses well in relation to improved fisheries management and the fight against illegal, unreported, and unregulated fishing to secure oceans contribution to food security and the well-being of the country’s economy.
In the fight against plastic pollution, it is worrisome for Tonga to note the alarming 12 million tonnes of plastic wastes that are leaked into our oceans annually. We place great interest in addressing this threat by beginning the process to ban single-use plastics. While this is not only a national and a regional problem, it is also a global problem, requiring a global solution.
Mr. President,
While countries around the world are enforcing lockdowns and restrictions in varying degrees in the fight against the COVID-19, it may not occur to many that the “ocean” plays a pivotal role in this context. According to the United Nations Educational, Scientific and Cultural Organization (or UNESCO), the bacteria used to detect the presence of COVID-19 is found in the depths of the ocean.
We cannot overemphasize the urgency for action to protect and sustainably use the world’s ocean, seas and marine resources. However, actions can only be meaningful and effective if derived from science-based and innovative information and data. We support the proclamation by the United Nations of the Decade of Ocean Science for Sustainable Development from 2021-2030 which provides an overarching framework that will allow ocean science to support countries in their sustainable development of the ocean.
Mr. President,
Tonga maintains that the baselines which presently determine our territorial boundaries, once established under the United Nations Convention on the Law of the Sea, should remain unchanged despite effects of sea level rise and any climate change modification that might ensue. Our Sovereignty must not be compromised to that effect. We continue to support the work of the International Law Commission in the Sixth Committee.
The much anticipated Fourth Session of the Inter-Governmental Conference on an international legally binding instrument under the United Nations Convention on the Law of the Sea on the conservation and sustainable use of marine biological diversity of areas beyond national jurisdiction has been postponed to March 2021, tentatively, due to the COVID-19 pandemic. We look forward to participating in this very important process.
Tonga is greatly invested in engaging as a State Party to the UN Convention on the Law of the Sea in the International Seabed Authority and its continuing work on the draft exploitation regulations with other State Parties and stakeholders to ensure agreement on the appropriate balance between the need to conserve, protect and replenish the environment, and to mine the seabed for minerals that will contribute to the sustainable development of Tonga as a Small Island Developing State in the Pacific.
Mr. President,
Tonga is pleased to have ratified and become a State Party to the following conventions this year: (1) the United Nations Convention against Corruption; (2) the United Nations Convention on the Recognition and Enforcement of Foreign Arbitral Awards; and (3) the International Labour Organization Convention No. 182 on the Worst Forms of Child Labour.
Following Tonga’s presentation of its first national review at the High-Level Political Forum in July 2019, it made good progress in the implementation of its SDG targets, however, the intervening devastating impacts of the COVID-19 have impeded progress going forward. These have intensified the vulnerabilities of our country and affected the implementation of some of Tonga’s national outcomes under the Strategic Development Framework, which are ultimately linked to the achievement of the priority areas of the SAMOA Pathway and our SDG targets. Tonga is committed to engaging with the High-Level Political Forum which remains an integral platform, even more so, as we brace to embark on this much anticipated Decade of Action from 2021-2030, geared for accelerated solutions to achieve the implementation of the 2030 Agenda for Sustainable Development.
We acknowledge with gratitude the positive engagement of our Development Partners and all United Nations agencies including the UN Office of the High Representative for Least Developing Countries (LDCs), LLDCs and Small Islands Developing Countries (SIDS); the World Health Organization (WHO); the UN Department for Economic and Social Affairs (UNDESA); the UNDP; the UN ESCAP; the UN Office for the Coordination of Humanitarian Affairs, as well as the Non-Government Organisations (NGOs) and Civil Society Organisations (CSOs).
Mr. President,
Allow me to conclude by reaffirming our commitment to a revitalized post COVID-19 multilateralism in support of the theme for this session. A multilateralism comprised of global solidarity and cooperation, empathy, inclusivity and resilience, noting the importance of protecting vulnerable individuals, addressing inequalities and ensuring universal access to affordable COVID-19 medical vaccine, while building back better, and leaving no one behind.